                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION


AL CREATH                                                                           PLAINTIFF

V.                                                   IVIL ACTION NO. 3:18-cv-832-DPJ-FKB

THE MERCHANTS COMPANY
D/B/A MERCHANTS FOODSERVICE                                                      DEFENDANTS

 PLAINTIFF COUNSEL’S REPLY TO DEFENDANT’S RESPONSE IN OPPOSITION
       TO PLAINTIFF’S COUNSEL’S MOTION TO WITHDRAW AND TO
              STAY THE PROCEEDINGS FOR NINETY DAYS

        COMES NOW, the Plaintiff’s Counsel, Brent Hazzard of Hazzard Law, LLC, Catouche

Body of The Body Law Firm, PLLC, and Rafael Green of Precious Martin Sr. and Associates,

PLLC (“Plaintiff’s Counsel”), reply to the Defendant’s Response in Opposition to Plaintiff’s

Counsel’s Motion to Withdraw and to Stay the Proceedings for Ninety Days.

     1. The Defendant opposes the Plaintiff’s Counsel’s Motion to Withdraw and to Stay the

Proceedings for Ninety Days, but its opposition fails after a simple review of the law. The

Defendant’s first mistake is that a dismissal without prejudice would not harm the Plaintiff

because “the statute of limitations has been tolled since the filming of his Complaint.”

Defendant’s Memorandum in Support of Response in Opposition to Plaintiff’s Counsel’s Motion

to Withdraw and to Stay the Proceedings for Ninety Days, p.2, Dkt. No. 11. A plaintiff’s

voluntary dismissal without prejudice of his employment discrimination case did not toll the

statute of limitations. Taylor v. Bunge Corp. 775 F.2d 617, 619 (5th Cir. 1985). Thus, a

dismissal without prejudice by Plaintiff’s Counsel in this matter would be fatal.

     2. The Defendant’s second mistake is that the Plaintiff’s Counsel should dismiss the case

rather than move the Court to withdraw as counsel. See Defendant’s Memorandum, p. 2, Dkt.

No. 11. If the Court adopted the Defendant’s argument of dismissing this action, the Court
would order the Plaintiff’s Counsel to violate the Mississippi Rules of Professional Conduct 1.2,

1.16 & 8.4.

   3. The Defendant’s third mistake is that the Defendant and the Court would have to “deal

with [a] non-responsive client.” Defendant’s Memorandum, p. 2, Dkt. No. 11. The Plaintiff

Counsel requested a set time, i.e., ninety days for the Plaintiff to inform the Court of his intention

of going forward with his case to prevent this exact scenario from occurring. If the Plaintiff fails

to notify the Court within these ninety days, the matter will be dismissed with prejudice.

   4. For the above-stated reasons, Plaintiff’s Counsel moves the Court to grant their motion to

withdraw and stay the proceedings for ninety days, so Plaintiff can have adequate time to decide

whether he would like to hire another lawyer or continue pro se. In the alternative, the Plaintiff

requests a thirty-day extension of all deadlines.



                                       It is respectfully submitted on March 4, 2019.



                               By: s/Brent Hazzard ____________
                                      Brent Hazzard, MSB # 99721
                                      Hazzard Law, LLC
                                      447 Northpark Drive
                                      Jackson, MS 39225
                                      Tel: 601.977.5253
                                      Fax: 601.977.5236


                                       Certificate of Service

       I, Brent Hazzard, do hereby certify that counsel of record has received a copy of the
above document by ECF on March 4, 2019, and the Plaintiff, Al Creath, has been emailed and
mailed a copy of this document certified mail, return receipt requested to his last known address
at 5725 Brownlee Drive, Jackson, MS 39206.
.


                                                      s/ Brent Hazzard ___
